bh WwW WV

a NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-07278-KAW Document 12 Filed 10/24/19 Page 1 of 4

Chiharu G. Sekino (SBN 306589)
Shepherd, Finkelman, Miller & Shah, LLP
201 Filbert Street, Suite 201

San Francisco, CA 94133

Telephone: (415) 429-5272

Facsimile: (866) 300-7367

Email: csekino@sfmslaw.com
Attorneys for Plaintiff-Relator

Additional Counsel on Signature Page

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA; and the
States of CALIFORNIA, ILLINOIS,
INDIANA, NEW JERSEY, NEW YORK,
and OHIO ex rel. [UNDER SEAL],

Plaintiff-Relator

Vv.
[UNDER SEAL]

Defendants.

 

 

1

Case No. 17-CV-7278- KAW

NOTICE OF VOLUNTARY DISMISSAL
AND [PROPOSED] ORDER OF
DISMISSAL

FILED UNDER SEAL

NOTICE OF VOLUNTARY DISMISSAL AND [PROPOSED] ORDER OF DISMISSAL
CASE NO.: 17-CV-7278-KAW

 
10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

 

Case 4:17-cv-07278-KAW Document 12 Filed 10/24/19 Page 2 of 4

Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure and Section
3730(b)(1) of the False Claims Act, Relator, Brian Silver (“Relator”), and his undersigned counsel
hereby give notice that the above-captioned action is voluntarily dismissed without prejudice as to
all parties.

Relator has conferred with the United States Government and was informed that the United
States Government and the Plaintiff States consent to the voluntary dismissal of this action. A

proposed order accompanies this notice.

DATED: October 22, 2019 Respectfully submitted,

y—
Chiharu Sekino (SBN 306589)
Shepherd, Finkelman, Miller & Shah, LLP
201 Filbert Street, Suite 201
San Francisco, CA 94133
Telephone: (415) 429-5272
Facsimile: (866) 300-7367

Email: csekino@sfmslaw.com

James E. Miller (SBN 262553)

Shepherd, Finkelman, Miller & Shah, LLP
65 Main Street

Chester, CT 06412

Telephone: (860) 526-1100

Facsimile: (866) 300-7367

Email: jmiller@sfmslaw.com

Monique Olivier (SBN 190385)
Olivier Schreiber & Chao LLP
201 Filbert Street, Suite 201
San Francisco, CA 94133
Telephone: (415) 484-0980
Facsimile: (415) 499-6556

Email: monique@osclegal.com
Counsel for Plaintiff-Relator

2
NOTICE OF VOLUNTARY DISMISSAL AND [PROPOSED] ORDER OF DISMISSAL
CASE NO.: 17-CV-7278-KAW

 
Oo we NY DBD AHN BP WY NY

NO NO NO HN YN NN NN N N YH YP KF FSF KF FE FF FF FF eS
ao NO WNW BR WY NO KF OD Oo wea N Ho nH FF WwW NY YF OC

 

 

Case 4:17-cv-07278-KAW Document 12 Filed 10/24/19 Page 3 of 4

CERTIFICATE OF SERVICE
[hereby certify that on October 22, 2019, I caused a true and correct copy of the foregoing
document titled Notice of Voluntary Dismissal and [Proposed] Order of Dismissal to be served on

the following individuals:

Gioconda R. Molinari

Assistant United States Attorney
United States Attorney’s Office

450 Golden Gate Avenue, Box 36055
San Francisco, CA 94102
Gioconda.Molinari@usdoj.gov

Randy Glaser

Deputy Attorney General
NAMECU Intake Team Member
Office of the Attorney General
1455 Frazee Road, Suite 315
San Diego, CA 92108-4304
Randy.Glaser@doj.ca.gov.

By Electronic Mail: I emailed a true and correct copy of the above-referenced documents to the
person(s) at the email addresses listed above. I did not receive notices of transmission error or
notices of non-delivery in connection with said emailing.

By First Class Mail: I enclosed the documents in a sealed envelope or package addressed to the
person(s) at the above addresses. I placed the envelope for collection and mailing, following our
ordinary business practices. I am readily familiar with this business’s practice for collecting and
processing correspondence for mailing. On the same day that correspondence is placed for
collection and mailing, it is deposited in the ordinary course of business with the United States
Postal Service, in a sealed envelope with postage fully prepaid.

y—

Chiharu G. Sekino

3
NOTICE OF VOLUNTARY DISMISSAL AND [PROPOSED] ORDER OF DISMISSAL
CASE NO.: 17-CV-7278-KAW

 
 

oO Oo IN DH HW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-07278-KAW Document 12 Filed 10/24/19 Page 4 of 4

[PROPOSED] ORDER OF DISMISSAL
AND NOW, on this day of , 2019, having considered

Relator’s Notice of Voluntary Dismissal and The United States’ and States of California, Illinois,
Indiana, New Jersey, Ohio, and New York’s Notice of Election to Decline Intervention, it is hereby
ORDERED THAT:

This action shall be dismissed without prejudice as to all parties.

BY THE COURT:

 

HON. KANDIS WESTMORE
United States Magistrate Judge

4
NOTICE OF VOLUNTARY DISMISSAL AND [PROPOSED] ORDER OF DISMISSAL
CASE NO.: 17-CV-7278-KAW

 
